33 So.3d 827 (2010)
JUSTICE ADMINISTRATIVE COMMISSION, Petitioner,
v.
Michele A. BIECKER, Esquire, Respondent.
No. 5D10-138.
District Court of Appeal of Florida, Fifth District.
April 30, 2010.
Christian D. Lake, Tallahassee, for Petitioner.
Michele A. Biecker, Orlando, pro se.
PER CURIAM.
The Justice Administrative Commission (JAC) seeks certiorari review of an order requiring it to pay the attorney's fees of a mother's court-appointed private counsel in a termination of parental rights proceeding. After the mother failed to appear at the advisory hearing following proper notice, she was deemed to have consented to the termination of her parental rights. As a result, she was not entitled to publicly-funded counsel. Justice Admin. Comm'n v. Gayden, 28 So.3d 162 (Fla. 5th DCA 2010); Justice Admin. Comm'n v. Harp, 24 So.3d 779 (Fla. 5th DCA 2009); Justice Admin. Comm'n v. Berry, 5 So.3d 696 (Fla. 3d DCA 2009). Thus, the order requiring the JAC to pay attorney Michele Biecker was erroneous. The JAC's petition is granted and the order requiring it to pay attorney's fees to Ms. Biecker is quashed.
CERTIORARI GRANTED; ORDER QUASHED.
GRIFFIN, ORFINGER and EVANDER, JJ., concur.